The election of Gardner Ruggles, returned a member from the town of Barre, was controverted by Otis Sherman and others, on the ground, that said Ruggles did not possess sufficient property to qualify him, according to the constitution, for the office of representative.1
The petitioners produced in evidence an affidavit of one of the assessors of the town of Barre, dated May 25th, 1827, stating that the valuation of the personal property of Mr. Ruggles, for the year 1828, was two hundred dollars and no more; and also, a certificate of the register of deeds for the county of Worcester, stating that eleven executions were recorded in his office, in the year 1822, against the said Ruggles, on which real estate was set off to the respective creditors therein named, and that he did not find on record any conveyance of land to the said Ruggles subsequent to that time.
On this evidence, the committee on elections reported, that Mr. Ruggles was entitled to his seat. The report was agreed to.2

 48 J. H. 6, 20.


 Same, 54.